Ryland, J.,
delivered the opinion of the court.
This case presents the instructions given below for our adjudication.
The evidence is not saved nor presented to us. We presume the evidence justified the court in giving the instructions : if so, we must believe there was proof that the clerk of the defendant by his directions and' under his control and employment sold the intoxicating or spiritous liquors mentioned in the indictment, and that there was no license to the defendant authorizing him to sell, &c.
We find no fault with the instructions given. The grand jury might indict either the master or the clerk, and having indicted the master, it shall not avail him to say his clerk sold the liquors at his grocery under his control and direction.
If this could avail the employer, he would only have to employ a clerk, irresponsible in a pecuniary point of view, and there he might carry on this demoralizing and pauper-making business without license and in defiance of law.
We think he should suffer for the acts he makes and directs his ser« vant to perform. It is his duty to produce his license ; having failed to do so, let him pay the penalty.
Judgment affirmed.